Citation Nr: 1426406	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to April 1977 and from April 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in March 2013, but requested that it be postponed.  A new hearing was scheduled for April 2014, but he did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  A VA examination was scheduled for which the Veteran was unable to report due to being incarcerated.  The claims file does not contain any indication that the RO made any attempts to coordinate with the prison to provide the Veteran with an examination.  In this regard, a report of contact dated in December 2013 shows that the Veteran would make a rescheduled examination.  

VA's duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Procedures Manual contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  Therefore, a remand is necessary to assure compliance with VA's duties to assist with providing the Veteran an examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Augusta State Medical Prison.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, pursuant to the procedures cited above, coordinate with prison officials at the Augusta State Medical Prison to accord the Veteran an appropriate examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorders.  The notice of scheduling must be associated with the claims file; this includes documentation of efforts to coordinate examination with prison officials.   His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorders are related to the Veteran's military service.  The examiner should address the Veteran's reports of feeling harassed by his commanding officer and the in-service diagnosis of acute situational stress in August 1977.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



